Exhibit 10ci

FORM OF PERFORMANCE LONG-TERM INCENTIVE AWARD CERTIFICATE

C. R. BARD, INC.

2003 LONG TERM INCENTIVE PLAN

Performance Long-Term Incentive Award

Award Certificate

 

Granted To:

   Grant Date:

Employee Number:

  

Target Number

of Shares:

C. R. Bard, Inc., a New Jersey corporation (the “Corporation”) hereby grants you
an award (the “Performance Long-Term Incentive Award”) under the 2003 Long Term
Incentive Plan of C. R. Bard, Inc., as amended from time-to-time (the “Plan”),
pursuant to which you are eligible to earn a number of shares of common stock of
the Corporation (the “Shares”) based upon the Target Number of Shares set forth
above, which may be increased or decreased in accordance with the attached
Performance Long-Term Incentive Award Terms and Conditions (the “Terms and
Conditions”) and subject to the terms of the Plan, each of which is incorporated
herein by reference and is a part of this Award Certificate.

This Award Certificate, the Plan and the attached Terms and Conditions
constitute the entire agreement between the Corporation and you with respect to
the subject matter hereof and supersede all prior agreements and understandings,
whether written or verbal, between the Corporation and you in connection with
such subject matter.

Please sign and return the attached copy of this Award Certificate to: Royal
Olson, 730 Central Avenue, Murray Hill, New Jersey 07974.

I acknowledge receipt of, and understand and agree to, the terms of this
Performance Long-Term Incentive Award Certificate, the Plan, and the Terms and
Conditions.

 

        Employee Signature     Date       Print Name    

 

Attachments:   

Performance Long-Term Incentive Award Terms and Conditions

2003 Long Term Incentive Plan

Plan Prospectus dated February 2012

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.



--------------------------------------------------------------------------------

FORM OF PERFORMANCE LONG-TERM INCENTIVE AWARD TERMS AND CONDITIONS

C. R. BARD, INC.

2003 LONG TERM INCENTIVE PLAN

PERFORMANCE LONG-TERM INCENTIVE AWARD

Terms and Conditions

Grant Date: [            ]

C. R. Bard, Inc., a New Jersey corporation (the “Corporation”) has granted you
an award (the “Performance Long-Term Incentive Award”) under the 2003 Long Term
Incentive Plan of C. R. Bard, Inc., as amended from time-to-time (the “Plan”).
Under the Performance Long-Term Incentive Award, you will be eligible to earn a
number of shares of common stock of the Corporation (the “Shares”) based on the
target number of Shares (the “Target Number”) set forth in the Award Certificate
(the “Award Certificate”) accompanying these Performance Long-Term Incentive
Award Terms and Conditions (the “Terms and Conditions”) adjusted based on the
achievement of certain performance criteria, as described in Section 1 below.
The Performance Long-Term Incentive Award is designated as a Performance-Based
Award pursuant to Section 8(b) of the Plan. The Performance Long-Term Incentive
Award is subject to the Plan, the Award Certificate, and these Terms and
Conditions. All capitalized terms not otherwise defined in these Terms and
Conditions or in the Award Certificate shall have the same meaning set forth in
the Plan. The Plan is administered by the Compensation Committee (the
“Committee”) of the C. R. Bard, Inc. Board of Directors (the “Board”).

 

1. Earning of the Shares.

 

  (a) While you are employed by the Corporation or one of its Subsidiaries, you
will be eligible to earn a number of Shares that is between [a specified range]
of the Target Number, such number of earned Shares to be determined based on the
formula set forth in Section 1(b) below, on the date of the Committee’s
certification of the level of achievement of the performance criteria set forth
in Sections 1(c) and 1(d) (the “Certification Date”).

 

  (b) The number of Shares earned shall be based on [certain performance-based
vesting criteria based on (i) average earnings per share growth, modified by
relative total shareholder return or (ii) such other criteria the Committee
determines consistent with the Plan, over a period to be determined] (the
“Performance Period”). Subject to the limitations set forth in Section 1(e)
below, the total number of Shares earned during the Performance Period shall be
equal to: (i) the Initial Percentage (as determined in Section 1(c) below)
multiplied by (ii) the Adjusted Percentage (as determined in Section 1(d) below)
multiplied by (iii) the Target Number.

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.



--------------------------------------------------------------------------------

  (c) The Initial Percentage shall be determined [based on performance-based
vesting criteria based on (i) specified achievement of average earnings per
share growth during the Performance Period generally exclusive of items of an
unusual or infrequent nature or (ii) such other criteria the Committee
determines consistent with the Plan].

 

  (d) The Adjusted Percentage shall be determined [based on additional
performance-based criteria set by the Committee, which may include relative
total shareholder return over the Performance Period].

 

  (e) If the [performance-based vesting criteria are not met], no Shares shall
be earned. In no event will the total number of Shares earned [exceed a
specified percentage] of the Target Number.

 

  (f) If your employment with the Corporation or one of its Subsidiaries is
terminated prior to the last day of the Performance Period for any reason other
than death, Disability, or Retirement, the Performance Long-Term Incentive Award
shall immediately terminate and be forfeited and no Shares shall be earned.

 

  (g) Notwithstanding anything to the contrary in the Plan or these Terms and
Conditions, if your employment with the Corporation or one of its Subsidiaries
is terminated by reason of death or Disability prior to the last day of the
Performance Period, you shall earn a number of Shares equal to the Target
Number, and no further Shares shall be earned.

 

  (h) Notwithstanding anything to the contrary in the Plan or these Terms and
Conditions, upon the occurrence of a Change of Control prior to the last day of
the Performance Period, you shall earn a number of Shares equal to the Target
Number, and no further Shares shall be earned.

 

  (i) Notwithstanding anything to the contrary in the Plan or these Terms and
Conditions, upon your Retirement prior to the last day of the Performance
Period, you shall earn a number of Shares determined based on the formula set
forth in Section 1(b) above and based on the Committee’s certification of the
level of achievement of the performance criteria set forth in Sections 1(c) and
1(d) on the Certification Date, pro rated for the period from January 1, 2012 to
the date of your Retirement. On the date that Shares with respect to the
Performance Long-Term Incentive Award are paid to other Participants following
the Certification Date, pursuant to Section 4(a) below, you will receive a
number of Shares equal to the number of Shares earned. For purposes of these
Terms and Conditions, your Retirement shall mean the date of your termination
from employment with the Corporation or any of its Subsidiaries; provided that
(A) you have attained age 55 and are credited with ten (10) or more years of
vesting service under the Employees’ Retirement Plan of C. R. Bard, Inc., or any
successor plan thereto (the “U.S. Retirement Plan”); or (B) you have attained
age 65 and are credited with five (5) or more years of service under the U.S.
Retirement Plan. For purposes of determining whether, and to what extent, you
are credited with vesting service under the preceding sentence, service provided
to a foreign affiliate of the Corporation shall be treated as service provided
to a U.S. participating employer in the U.S. Retirement Plan.

 

  (j) For the avoidance of doubt, except as set forth above, you must be
employed by the Corporation or one of its Subsidiaries on the last day of the
Performance Period in order to be eligible to earn any Shares.



--------------------------------------------------------------------------------

2. No Right to Continued Employment. The granting, issuance or earning of the
Shares pursuant to this Performance Long-Term Incentive Award, based on the
Target Number set forth in the Award Certificate and adjusted pursuant to these
Terms and Conditions, shall impose no obligation on the Corporation or any
affiliate to continue your employment and shall not lessen or affect the
Corporation’s or any affiliate’s right to terminate your employment.

 

3. No Rights as a Stockholder. You shall not have any rights as a shareholder of
the Corporation, including, but not limited to, voting rights, with respect to
the Shares until such Shares have been registered in your name in the
Corporation’s register of shareholders pursuant to Section 4.

 

4. Delivery of Shares.

 

  (a) For each Share that is earned in accordance with Section 1, one Share
shall be registered in your name by the Corporation’s transfer agent in book
entry form, at which time, these Terms and Conditions shall terminate and no
further Shares shall be earned. Within 60 days after such Shares are earned, at
your request (or at the request of your legal representative, beneficiary or
heir), the Corporation shall direct the transfer agent to deliver certificates
evidencing such Shares to you, or your legal representative, beneficiary or
heir.

 

  (b) If the Corporation determines that any issuance or delivery of Shares to
you pursuant to these Terms and Conditions will violate the requirements of any
applicable federal or state laws, rules or regulations (including, without
limitation, the provisions of the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended), such issuance or delivery may be
postponed until the Corporation is satisfied that the distribution will not
violate such federal or state laws, rules or regulations. Any such Shares shall
be subject to such stop transfer orders and other restrictions as the Committee
or the Corporation may deem necessary or advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed and any applicable federal,
state or foreign laws, rules or regulations. Certificates delivered to you may
bear such legends as the Corporation may deem necessary or advisable.

 

5. Transferability. You may not assign, alienate, pledge, attach, sell or
otherwise transfer, dispose of or encumber Shares subject to the Performance
Long-Term Incentive Award other than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer, disposition or encumbrance shall be void and unenforceable
against the Corporation or any affiliate; provided, however, that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer, disposition or encumbrance. You may
designate a beneficiary, on a form supplied by the Corporation, who may receive
the Shares under these Terms and Conditions in the event of your death. No such
permitted transfer of the Shares to your heirs or legatees shall be effective to
bind the Corporation unless the Committee shall have been furnished with written
notice thereof and a copy of such evidence as the Committee or the Corporation
may deem necessary to establish the validity of the transfer and the acceptance
by the transferee or transferees of these Terms and Conditions.



--------------------------------------------------------------------------------

6. Withholding. You may be required to pay to the Corporation or one of its
Subsidiaries, and the Corporation or one of its Subsidiaries shall have the
right and is hereby authorized to withhold, any applicable amount it may
determine to be necessary to withhold for federal, state, local or other taxes
as a result of the grant, issuance or earning of the Shares, as a condition to
such grant, issuance or earning, or as a result of any payment or transfer under
or with respect to the Shares. The Committee may take such other action as may
be advisable in the opinion of the Corporation to satisfy all obligations for
the payment of such withholding taxes. You may elect to pay all or a portion of
the minimum amount of taxes required to be withheld by (a) delivery of Shares or
(b) having Shares withheld by the Corporation from any Shares that you would
have otherwise received, such Shares in either case having an aggregate Fair
Market Value at the time of payment equal to the amount of such withholding
taxes.

 

7. Securities Laws. Upon the issuance, earning or delivery of any Shares, you
will make or enter into such written representations, warranties and agreements
as the Corporation may reasonably request in order to comply with applicable
securities laws, the Award Certificate or with these Terms and Conditions.

 

8. Notices. Any notice required or permitted under these Terms and Conditions
shall be deemed given when delivered personally, or when deposited in a United
States Post Office as registered mail, postage prepaid, addressed, as
appropriate, either to you at your address on file at the Corporation or such
other address as you may designate in writing to the Corporation, or to the
Corporation, Attention: Secretary, at 730 Central Avenue, Murray Hill, New
Jersey 07974, or such other address as the Corporation may designate to you in
writing.

 

9. Failure to Enforce Not a Waiver. The failure of the Corporation to enforce at
any time any provision of the Plan or of these Terms and Conditions shall in no
way be construed to be a waiver of such provision or of any other provision
hereof.

 

10. No Limitation on Rights of the Corporation. The grant of the Performance
Long-Term Incentive Award shall not in any way affect the right or power of the
Corporation to make adjustments, reclassification or changes in its capital or
business structure, or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets.

 

11. Entire Agreement. The Plan, the Award Certificate and these Terms and
Conditions constitute the entire agreement between the Corporation and you with
respect to the subject matter hereof and supersede all prior agreements and
understandings, whether written or verbal, between the Corporation and you in
connection with such subject matter.

 

12. Choice of Law. THE PLAN, THE AWARD CERTIFICATE AND THESE TERMS AND
CONDITIONS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW JERSEY WITHOUT REGARD TO CONFLICTS OF LAWS. FOR PURPOSES OF
LITIGATING ANY DISPUTE THAT ARISES UNDER THE AWARD CERTIFICATE OR THESE TERMS
AND CONDITIONS, YOU AND THE CORPORATION AND ITS SUBSIDIARIES HEREBY SUBMIT AND
CONSENT TO THE JURISDICTION OF THE STATE OF NEW JERSEY, AND AGREE THAT SUCH
LITIGATION SHALL BE CONDUCTED IN THE COURTS OF UNION COUNTY, NEW JERSEY, OR THE
UNITED STATES FEDERAL COURTS FOR THE DISTRICT OF NEW JERSEY.



--------------------------------------------------------------------------------

13. Performance Long-Term Incentive Award Subject to Plan. By your receipt of
these Terms and Conditions and the Award Certificate, you agree and acknowledge
that you have received and read a copy of the Plan and the related prospectus.
The Performance Long-Term Incentive Award is in all respects governed by the
Plan and subject to all of the terms and provisions thereof. The terms and
provisions of the Plan are hereby incorporated herein by reference. In the event
of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.